Citation Nr: 1710593	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  10-05 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August to December 1988, and on active duty from September 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded this case in September 2013 and May 2016.  The appeal has now been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, District of Columbia.  VA will notify the appellant if further action is required.


      					   REMAND

The Veteran states that he has a back injury which was aggravated by jumping into a foxhole during a scud missile attack while in service during the Gulf War in 1991.  An Iraqi Scud attack has been corroborated by the Joint Service Records Research Center (JSRRC) Coordinator, consistent with the Veteran's claim.  The Veteran's April 1991 separation examination indicates that he suffered from low back pain at the time of discharge.  Specifically, the Veteran explained that he first experienced chronic low back pain from a sports injury in 1988, and that it was aggravated during the scud missile attack.  In a July 1995 Persian Gulf Registry exam, the Veteran indicated that his low back pain had been ongoing since May 1991.

A review of the Veteran's January 2014 VA examination shows degenerative disc disease.  The examination also notes that in 2006, the Veteran's MRI showed discogenic changes.  The results show that the Veteran has credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The VA examiner in 2014 remarked in his rationale that the Veteran only had a diagnosis starting in 2006 and 2012 for degenerative disc disease, however, did not address the Veteran's report of ongoing low back pain since the in-service injury.  Hence, a new opinion is required.



Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion as to the likelihood that the Veteran's current lumbar spine pathology is related to active service.  A VA examiner is to be provided access to the claims folder, the VBMS file, the Virtual VA file and a copy of this remand.  The examiner must specify in the report that these records have been reviewed.  The examiner should not have previously examined or treated the Veteran.

Following the review, the examiner should render an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's current low back pathology is related to his back complaints related to an injury during active service.  In this regard, the examiner should address the fact that there is credible evidence that the Veteran did sustain a back injury in service.  The examiner must also specifically address the Veteran's statement at the July 1995 Persian Gulf examination that he had recurrent back pain ever since that 1991 injury, and that tenderness was noted on physical exam at the time, although, a July 1995 x-ray study of the lumbar spine was normal.  For purposes of rendering the opinion, the examiner should disregard the pre-service football injury and assume that the Veteran's lumbar spine was normal at entrance. 

A complete and adequate rationale must be provided for the opinions offered.  

If the requested opinion cannot be rendered without resorting to speculation, the examiners must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiners, i.e., additional facts are required, or the examiners do not have the needed knowledge or training.

2. After the development requested has been completed, review the examination report to ensure it is in complete compliance with the directives of this REMAND.  Ensure that the examiner noted review of all electronic claims folders.  If any report is deficient in any manner, implement corrective procedures at once.  

3. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


